Case 2:19-cv-00592-JMS-MJD Document 59 Filed 11/20/20 Page 1 of 2 PageID #: 693




                                                                         FILED
                                                                        11/20/2020
                                                                  U.S. DISTRICT COURT
                                                                SOUTHERN DISTRICT OF INDIANA
                                                                   Roger A.G. Sharpe, Clerk
Case 2:19-cv-00592-JMS-MJD Document 59 Filed 11/20/20 Page 2 of 2 PageID #: 694
